Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2019

                                      No. 04-19-00827-CV

                               Les GRIFFIN and Molly Griffin,
                                        Appellants

                                                v.

                             PST INVESTMENT GROUP, LLC,
                                       Appellee

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 19541C
                          Honorable Susan Harris, Judge Presiding


                                         ORDER
        A copy of the notice of appeal by appellants was filed in this court on November 22,
2019. On that date, the clerk of the court notified the appellants in writing that our records do
not reflect that the filing fee in the amount of $205.00 was paid and that the fee was required to
be paid or the appeal could be stricken by the court. To date, the fee has not been paid. In
addition, the appellants’ docketing statement has not been filed. Our record contains no evidence
that appellants are excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5,
20.1.

        Accordingly, it is ORDERED that appellants show cause in writing within ten (10) days
of the date of this order that either: (1) the $205.00 filing fee has been paid and the docketing
statement has been filed; or (2) appellants are entitled to appeal without paying the filing fee.
See TEX. R. APP. P. 20.1. If appellants fail to respond within the time provided, the appeal will
be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court